 1   Katie J.L. Scott (Cal. Bar No. 233171)
     Email address: katie.scott@arnoldporter.com
 2   Joshua Seitz (Cal Bar No. 325236)
     Email address: joshua.seitz@arnoldporter.com
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 4   Building 5, Suite 500
     Palo Alto, California 94306
 5   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 6
     Matthew M. Wolf (admitted pro hac vice)
 7   matthew.wolf@arnoldporter.com
     Jennifer Sklenar* (Cal. Bar. No. 200434)
 8   jennifer.sklenar@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Ave, NW
     Washington, DC 20001-3743
10   Telephone:     (202) 942-5000
     Facsimile:     (202) 942-5999
11   *Admitted in NY and CA only; practice limited to
     matters before federal courts and federal agencies
12

13   Attorneys for Defendants
     BGI AMERICAS CORP., MGI TECH CO., LTD.,
14   MGI AMERICAS, INC., and COMPLETE
     GENOMICS, INC.
15

16

17                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19
     ILLUMINA, INC.,                                           Case No. 3:19-cv-03770-WHO
20   ILLUMINA CAMBRIDGE LTD.,
21                           Plaintiffs,                       DEFENDANTS’ OPPOSITION TO
                                                               PLAINTIFFS’ MOTION TO STRIKE
22           v.                                                AND DISMISS DEFENDANTS’
                                                               AFFIRMATIVE DEFENSES AND
23   BGI GENOMICS CO., LTD., BGI                               COUNTERCLAIMS
     AMERICAS CORP., MGI TECH CO.,
24   LTD., MGI AMERICAS, INC. and                              Date:       December 11, 2019
     COMPLETE GENOMICS, INC.                                   Time:       2:00pm
25                                                             Location:   Courtroom 2
                             Defendants.                                   17th Floor
26

27

28

     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS             C.A. No. 3:19-cv-03770-WHO
 1                                                           TABLE OF CONTENTS

 2   I.      INTRODUCTION ................................................................................................................... 1
     II.     DEFENDANTS’ INEQUITABLE CONDUCT ARGUMENTS SHOULD NOT
 3           BE STRICKEN ........................................................................................................................ 2
 4           A.        Illumina’s Arguments Fail to Contest the Underlying Facts Alleged By
                       Defendants and Fail to Justify Its Arguments That Were Contrary To
 5                     Those Facts .................................................................................................................. 2

 6                     i.         Illumina’s Misrepresentations During the Prior Proceedings Have
                                  Necessitated the Current Inequitable Conduct Allegation ............................... 2
 7                     ii.        Defendants’ Inequitable Conduct Defense Is Properly Based On
                                  Illumina’s Misrepresentations Before the PTAB ............................................. 5
 8
                       iii.       Illumina Does Not Dispute the Falsity of Its Prior Statements or
 9                                the Veracity of the Factual Allegations Made in Defendants’
                                  Answer ............................................................................................................. 5
10
                       iv.        Illumina Fails to Provide an Alternative Inference to “Deceptive
11                                Intent” that Explains Its Misrepresentations to the PTAB and
                                  Federal Circuit .................................................................................................. 7
12           B.        Each of Defendants’ Inequitable Conduct Arguments Are Plausible and
                       Supported by a Substantial and Uncontroverted Factual Record................................. 7
13
                       i.         Defendants Sufficiently Pleaded that Illumina Misrepresented the
14                                “Yield” in Loubinoux as “Efficiency”.............................................................. 8

15                     ii.        Defendants Sufficiently Pleaded that Illumina Misrepresented the
                                  “Rigidity” of an Azidomethyl Protecting Group ........................................... 14
16                     iii.       Defendants Sufficiently Pleaded that Illumina Misrepresented the
                                  Significance of Boyer ..................................................................................... 16
17
                       iv.        Defendants Sufficiently Pleaded that Illumina Misrepresented the
18                                Significance of Stanton .................................................................................. 17

19   III.    DEFENDANTS’ AFFIRMATIVE DEFENSES ARE ADEQUATELY
             PLEADED ............................................................................................................................. 19
20           A.        Illumina Fails to Meet Its Burden for Moving to Strike Defendants’
                       Affirmative Defenses ................................................................................................. 20
21
             B.        Defendants Voluntarily Dismiss Their Fourth and Seventh Affirmative
22                     Defenses ..................................................................................................................... 21

23   IV.     DEFENDANTS’ INDUCED INFRINGEMENT COUNTERCLAIM AND
             WILLFULNESS ALLEGATIONS SHOULD NOT BE DISMISSED ................................. 22
24           A.        Defendants’ Inducement Claim Should Not Be Dismissed ....................................... 22
25           B.        Defendants’ Willfulness Allegations Should Not Be Dismissed ............................... 24

26   V.      LEAVE TO AMEND SHOULD BE LIBERALLY GRANTED .......................................... 25
     VI.     CONCLUSION ...................................................................................................................... 25
27

28

     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                                             C.A. No. 3:19-cv-03770-WHO
 1                                                    TABLE OF AUTHORITIES
     Cases
 2
     Abaxis, Inc. v. Cepheid,
 3        No. 10-cv-2840-LHK, 2011 WL 1044396 (N.D. Cal. Mar. 22, 2011) ....................................... 25
     Arctic Cat Inc. v. Bombardier Recreational Prods. Inc.,
 4        876 F.3d 1350 (Fed. Cir. 2017) ................................................................................................... 24
 5   Ashcroft v. Iqbal,
          556 U.S. 662 (2009) .................................................................................................................... 22
 6   Avocet Sports Tech., Inc. v. Garmin Intern., Inc.,
          No. C 11-04049 JW, 2012 WL 2343163 (N.D. Cal. June 5, 2012) ............................................ 24
 7
     Barnes v. AT&T Pension Ben. Plan-Nonbargained Program,
 8        718 F. Supp. 2d 1167 (N.D. Cal. 2010) ................................................................................ 20, 25
     Bell Atl. Corp. v, Twombly,
 9        550 U.S. 544 (2007) .................................................................................................................... 22
10   Campaniello Imports, Ltd. v. Saporiti Italia S.p.A.,
          117 F.3d 655 (2d Cir. 1997) .......................................................................................................... 5
11   CAP Co., Ltd. v. McAfee, Inc.,
          No. 14-cv-05068-JD, 2015 WL 3945875 (N.D. Cal. June 26, 2015) ......................................... 22
12
     Corephotonics, Ltd. v. Apple, Inc.,
13        No. 17-cv-06457-LHK, 2018 WL 4772340 (Oct. 1, 2018) .................................................. 24, 25
     Depomed, Inc. v. Purdue Pharma L.P.,
14        No. 13-571 (MLC), 2017 WL 2804953 (D.N.J. June 28, 2017)................................................... 5
15   Dytch v. Yoon,
          No. 10-02915-MEJ, 2011 WL 839421 (N.D. Cal. Mar. 7, 2011) ........................................... 7, 20
16   EMC Corp. v. Zerto, Inc.,
          No. 12-956-GMS, 2014 WL 3809365 (D. Del. July 31, 2014) .................................................... 5
17
     Exergen Corp. v. Wal-Mart Stores, Inc.,
18        575 F.3d 1312 (Fed. Cir. 2009) ................................................................................................. 8, 9
     Finjan, Inc. v. Check Point Software Techs., Inc.,
19        No. 18-CV-02621-WHO, 2019 WL 330912 (N.D. Cal. Jan. 25, 2019) ............................. 6, 8, 20
20   Finjan, Inc. v. Juniper Network, Inc.,
          No. 1705659-WHA, 2018 WL 5454318 (N.D. Cal. Oct. 29, 2018) ............................................. 8
21   Finjan, Inc. v. Juniper Networks, Inc.,
          No. 17-05659-WHA, 2018 WL 4181905 (N.D. Cal. Aug. 31, 2018) ........................................ 20
22
     Finjan, Inc. v. Sophos, Inc.,
23        No. 14-CV-01197-WHO, 2015 WL 7075573 (N.D. Cal. Nov. 13, 2015).................................. 24
     Free Speech Sys., LLV v. Menzel,
24        390 F. Supp. 3d 1162 (2019)....................................................................................................... 21
25   Hernandez v. Cnty. of Monterey,
          306 F.R.D. 279 (N.D. Cal. 2015) ................................................................................................ 25
26   Hoffmann-La Roche, Inc. v. Promega Corp.,
          323 F.3d 1354 (Fed. Cir. 2003) ..................................................................................................... 8
27
     iLife Techs. Inc. v. AliphCom,
28        No. 14-CV-03345-WHO, 2015 WL 890347 (N.D. Cal. Feb. 19, 2015)....................................... 8

                                                                         - ii -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                                            C.A. No. 3:19-cv-03770-WHO
 1   Incase Designs, Inc. v. Mophie, Inc.,
          No. 13-CV-00602 RS, 2013 WL 12173931 (N.D. Cal. July 1, 2013) .................................. 21, 22
 2   Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd.,
          821 F.3d 1359 (Fed. Cir. 2016) ..................................................................................................... 3
 3
     Lifetime Indus., Inc. v. Trim-Lok, Inc.,
 4        869 F.3d 1372 (Fed. Cir. 2017) ................................................................................................... 23
     Lopez v. Smith,
 5        203 F.3d 1122 (9th Cir. 2000)..................................................................................................... 25
 6   Nalco Co. v. Chem-Mod, LLC,
          883 F.3d 1337 (Fed. Cir. 2017) ................................................................................................... 22
 7   Nalco Co. v. Turner Designs, Inc.,
          No. 13–CV–02727 NC, 2014 WL 645365 (N.D. Cal. Feb. 19, 2014).......................................... 8
 8
     Nanosys, Inc. v. QD Vision, Inc.,
 9        No. 16-CV-01957-YGR, 2016 WL 4943006 (N.D. Cal. Sept. 16, 2016)................................... 23
     Perez v. Wells Fargo & Co.,
10       No. 14-cv-0989-PJH, 2015 WL 5567746 (N.D. Cal. Sept. 21, 2015) ................................... 20, 21
11   Rearden LLC v. Crystal Dynamics, Inc.,
          286 F. Supp. 3d 1076 (N.D. Cal. 2018) ...................................................................................... 25
12   Sinesterra v. Roy,
         347 Fed. Appx 9 (5th Cir. 2009) .................................................................................................... 5
13
     Smith v. Wal-Mart Stores,
14        No. 06-2069 SBA, 2006 WL 2711468 (N.D. Cal. Sep. 20, 2006).............................................. 21
     Straight Path IP Grp, Inc. v. Apple Inc.,
15       No. 16-03582-WHA, 2017 WL 3967864 (N.D. Cal. Sept. 9, 2017) ........................................... 25
16   Therasense, Inc. v. Becton, Dickinson & Co.,
          649 F.3d 1276 (Fed. Cir. 2011) ............................................................................................. 7, 8, 9
17   Windy City Innovations, LLC v. Microsoft Corp.,
          193 F. Supp. 3d 1109 (N.D. Cal. 2016) ...................................................................................... 23
18
     Statutes
19   35 U.S.C. § 314(a) ............................................................................................................................... 4
20   35 U.S.C. § 325(d) ............................................................................................................................... 4
     37 C.F.R. § 42.23(b) ...................................................................................................................... 4, 15
21

22

23

24

25

26

27

28
                                                                           - iii -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                                               C.A. No. 3:19-cv-03770-WHO
 1      TABLE OF DOCUMENTS FROM PRIOR INTER PARTES REVIEW PROCEEDINGS

 2
      Document                                                    D.N. (this proceeding)     Appx Range
 3
      IPR2013-00517, Paper 1, Petition for Inter Partes           D.N. 54-1 (Ex. A)          N/A
 4    Review (PTAB Aug. 19, 2013)
      IPR2013-00517, Paper 16, Institution Decision               D.N. 65-1                  Appx0117-133
 5    (PTAB Feb. 13, 2014)
      IPR2013-00517, Paper 32, Patent Owner’s Response            D.N. 54-2 (Ex. B)          N/A
 6
      (PTAB May 5, 2014)
 7    IPR2013-00517, Paper 54, Petitioner’s Reply (PTAB           D.N. 65-1                  Appx0134-154
      July 28, 2014)
 8    IPR2013-00517, Paper 62, Illumina’s Motion to               Filed herewith             Appx0602-621
      Exclude Evidence (PTAB Sept. 2, 2014)
 9    IPR2013-00517, Paper 64, Illumina’s Motion for              D.N. 54-3 (Ex. C);         Appx0155-173
10    Observation on the Cross Examination Testimony of           D.N. 65-1
      Bruce Branchaud, Ph.D. and Michael Metzker, Ph.D.
11    (PTAB Sept. 2, 2014)
      IPR2013-00517, Paper 67, Petitioner’s Response to           D.N. 65-1                  Appx0174-192
12    Illumina’s Motion for Observations (PTAB Sept. 15,
      2014)
13
      IPR2013-00517, Paper 87, Final Written Decision             D.N. 54-7 (Ex. G);         Appx0193-217
14    (PTAB Feb. 11, 2015)                                        D.N. 65-1
      IPR2013-00517, Ex. 1025, Video Deposition of                D.N. 54-5 (Ex. E)          N/A
15    Floyd Romesberg, Ph.D. (PTAB July 28, 2014)
      IPR2013-00517, Ex. 2011, Declaration of Floyd               D.N. 54-6 (Ex. F)          N/A
16    Romesberg, Ph.D. (PTAB May 5, 2014)
17    IPR2013-00518, Paper 1, Petition for Inter Partes           Filed herewith             Appx0673-738
      Review (PTAB Aug. 19, 2013)
18    IPR2013-00518, Paper 28, Illumina’s Request for             Filed herewith             Appx0739-747
      Adverse Judgment (PTAB May 5, 2014)
19    IPR2013-00518, Paper 29, Judgment (PTAB May 6,              Filed herewith             Appx0748-750
      2014)
20
      IPR2017-02172, Paper 1, Petition for Inter Partes           D.N. 65-1                  Appx0218-296
21    Review (PTAB Oct. 5, 2017)
      IPR2017-02172, Paper 6, Illumina’s Preliminary              D.N. 54-10 (Ex. J)         N/A
22    Response (PTAB Jan. 23, 2018)
      IPR2017-02172, Paper 11, Order (PTAB Feb. 21,               D.N. 65-1                  Appx0297-300
23    2018)
24    IPR2017-02172, Paper 14, Petitioner’s Reply to              D.N. 65-1                  Appx0301-312
      Patent Owner’s Preliminary Response (PTAB Feb.
25    28, 2018)
      IPR2017-02172, Paper 20, Institution Decision               D.N. 65-1                  Appx0313-333
26    (PTAB Apr. 20, 2018)
      IPR2017-02172, Paper 21, Petitioner’s Request for           D.N. 65-1                  Appx0334-350
27
      Rehearing (PTAB May 21, 2018)
28
                                                        - iv -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1    Document                                                    D.N. (this proceeding)    Appx Range
      IPR2017-02172, Paper 22, Decision Denying                   D.N. 65-1                 Appx0351-361
 2    Request for Rehearing (PTAB Aug. 2, 2018)
 3    IPR2017-02172, Ex-2024, Declaration of Floyd                D.N. 54-12 (Ex. L)        N/A
      Romesberg, Ph.D. (PTAB Jan 23, 2018)
 4    IPR2017-02172, Ex-2025, Curriculum Vitae of Floyd           D.N. 54-13 (Ex. M)        N/A
      Eric Romesberg (PTAB Jan 23, 2018)
 5    IPR2017-02174, Paper 1, Petition for Inter Partes           D.N. 65-1                 Appx0362-441
      Review (PTAB Oct. 5, 2017)
 6
      IPR2017-02174, Paper 6, Illumina’s Preliminary              D.N. 54-11 (Ex. K);       Appx0442-512
 7    Response (PTAB Jan. 23, 2018)                               D.N. 65-1
      IPR2017-02174, Paper 11, Order (PTAB Feb. 21,               D.N. 65-1                 Appx0513-516
 8    2018)
      IPR2017-02174, Paper 14, Petitioner’s Reply to              D.N. 65-1                 Appx0517-528
 9    Patent Owner’s Preliminary Response (PTAB Feb.
10    28, 2018)
      IPR2017-02174, Paper 20, Institution Decision               D.N. 54-18 (Ex. R);       Appx0529-567
11    (PTAB Apr. 20, 2018)                                        D.N. 65-1
      IPR2017-02174, Paper 21, Petitioner’s Request for           D.N. 65-1                 Appx0568-587
12    Rehearing (PTAB May 21, 2018)
      IPR2017-02174, Paper 22, Decision Denying                   D.N. 65-1                 Appx0588-601
13
      Request for Rehearing (PTAB Aug. 2, 2018)
14    IPR2017-02174, Ex-2024, Declaration of Floyd                D.N. 54-12 (Ex. L)        N/A
      Romesberg, Ph.D. (PTAB Jan 23, 2018)
15    IPR2017-02174, Ex-2025, Curriculum Vitae of Floyd           D.N. 54-13 (Ex. M)        N/A
      Eric Romesberg (PTAB Jan 23, 2018)
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -v-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   I.      INTRODUCTION

 2           Illumina does not identify any failure by Defendants to plead inequitable conduct with the

 3   particularity required by Fed. R. Civ. P. 9(b), i.e., the who, what, when, where, why, and how. Nor

 4   does Illumina contest any statement of scientific fact or misstatement of the record by Defendants.

 5   Instead, Illumina’s motion to strike rests entirely on its contention that it will ultimately prevail on the

 6   merits. With respect to both intent to deceive and materiality, Illumina’s arguments rely entirely on a

 7   weighing of the evidence, which is not appropriate at the pleading stage. Moreover, Illumina

 8   improperly applies a heightened standard for “intent to deceive”—suggesting that deceptive intent

 9   must be the single most plausible inference—but that heightened standard has been rejected by this

10   Court in assessing an inequitable conduct affirmative defense at this stage. Instead, an inference of

11   deceptive intent need only be reasonable and drawn from a pleading’s allegations of underlying fact.

12           There can be no legitimate dispute that the allegations of underlying fact stated in Defendants’

13   Answer far surpass the requirement for a reasonable basis to infer deceptive intent. As detailed over

14   the course of twenty-eight pages in Defendants’ Answer, Illumina’s counsel and expert repeatedly

15   misrepresented the meaning and import of prior art references to the Patent Trial and Appeal Board

16   (“PTAB”) and Federal Circuit to support its non-obviousness arguments. For purposes of this

17   motion, Illumina has not contested any of the underlying scientific facts. Nor does Illumina contest

18   that Defendants’ Answer accurately identifies Illumina’s statements to the PTAB and Federal Circuit.

19   Thus, assuming the underlying facts to be true (as the Court must at the pleading stage), it is

20   reasonable to infer that Illumina had the deceptive intent described in Defendants’ Answer because its

21   arguments were inconsistent with the true underlying scientific, Illumina certainly knew of the

22   underlying facts and the false and misleading nature of its arguments, and it was highly motivated to

23   undermine Petitioners’ obviousness arguments. It is unclear what alternative inference Illumina

24   could even ask the Court to make given that it repeatedly misrepresented the meaning and import of

25   several references to the PTAB and Federal Circuit.

26           In addition to Illumina’s improper merits-based challenges, it attempts to bolster its arguments

27   by arguing that the ’537 patent “is a strong and incredibly battle-hardened patent.” D.N. 65 at 2. But

28   the reality is that Illumina can only make this contention because of its prior misrepresentations and
                                                    1
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                C.A. No. 3:19-cv-03770-WHO
 1   deceit of the PTAB and Federal Circuit. It is long-past time that Illumina’s false statements and

 2   misleading arguments be exposed, and its asserted patents should be found unenforceable for this

 3   misconduct, particularly as the PTAB and Federal Circuit relied on Illumina’s misrepresentations in

 4   reaching their prior decisions. Thus, Defendants have properly alleged an affirmative defense of

 5   inequitable conduct, which should not be stricken. Similarly, based on the same factual allegations,

 6   Defendants have also properly alleged an affirmative defense of unclean hands, which has an even

 7   lower pleading standard than inequitable conduct and should not be stricken.

 8              Illumina also challenges the sufficiency of several of Defendants’ other Affirmative Defenses,

 9   despite their sufficiency. But Illumina fails to mount a credible or particularized challenge, which

10   alone warrants denial. Illumina’s motion to dismiss Defendants’ claims of induced and willfulness

11   infringement likewise fails because Illumina ignores recent precedent from both the Federal Circuit

12   and this District establishing the sufficiency of Defendants’ pleadings.

13   II.        DEFENDANTS’ INEQUITABLE CONDUCT ARGUMENTS SHOULD NOT BE
                STRICKEN
14
                A.     Illumina Fails to Contest the Underlying Facts Alleged By Defendants and Fails
15
                       to Justify Its Arguments That Were Contrary To Those Facts
16
                          i.   Illumina’s Misrepresentations During the Prior Proceedings Have
17                             Necessitated the Current Inequitable Conduct Allegations

18              To fully appreciate the depth of Illumina’s deception and ability to thus far avoid

19   accountability for its conduct, a brief review of the prior proceedings is necessary. The ’537 patent

20   was first challenged by Qiagen in two Inter Partes Review (“IPR”) Petitions. D.N. 54-1, Ex. A

21   (IPR2013-00517, Paper 1); IPR2013-00518, Paper 1 (Appx0673-738).1 One resulted in cancellation

22   of claims 7 and 11-14 in response to Illumina’s request for adverse judgment. IPR2013-00518, Paper

23   28 at 1 (Appx0740); IPR2013-00518, Paper 29 at 2 (Appx0749). The other Petition was instituted on

24   the basis of Tsien or Ju in combination with Zavgorodny. IPR2013-00517, Paper 16 at 5, 15

25   (Appx0117-133 at Appx0121, 131). In the Final Written Decision, the PTAB found that Tsien or Ju

26   in combination with Zavgorodny disclosed each element of the claims. D.N. 54-7, Ex. G at 7, 18, 21-

27

28   1
           Appx0001-601 refers to D.N. 65-1; Appx0602-807 refers to the Appendix attached hereto.
                                                    -2-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                 C.A. No. 3:19-cv-03770-WHO
 1   22 (IPR2013-00517, Paper 87). However, based on a limited record, the PTAB found that Qiagen

 2   nevertheless failed to meet its burden to establish obviousness. Id.

 3           In Illumina’s Patent Owner’s Response for IPR2013-00517, Illumina made several arguments

 4   as to why the prior art allegedly taught away from the use of an azidomethyl group, including the

 5   fallacious arguments that another reference, Loubinoux, teaches only a 60-80% efficiency (as opposed

 6   to yield), and that the azide would react with nucleophiles in the polymerase active site (a factually

 7   incorrect argument based solely on speculation in Canard). D.N. 54-2, Ex. B at 14-16, 23-26

 8   (IPR2013-00517, Paper 32). In its Reply, Qiagen addressed Illumina’s arguments, supported by an

 9   expert declaration and several references. IPR2013-00517, Paper 54 at 3-4, 7-8 (Appx0139-140, 143-

10   144). Illumina then filed a Motion to Exclude this evidence, arguing that the evidence provided by

11   Qiagen was irrelevant and did not support their arguments. IPR2013-00517, Paper 62 at 4-6, 8-11

12   (Appx0608-610, 612-615). In the Final Written Decision, the PTAB did not fully consider Qiagen’s

13   arguments, because it found that Qiagen’s Reply exceeded the proper scope of a reply and improperly

14   left out necessary detail found only in the expert declaration. D.N. 54-7, Ex. G at 14-16; see also

15   Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359, 1366 (Fed. Cir. 2016). The

16   PTAB dismissed the Motion to Exclude as moot because it did not rely on Qiagen’s Reply or its

17   supporting references. IPR2013-00517, Paper 87 at 23 (Appx0215).

18           On review, the Federal Circuit noted that while the “Board’s precise legal underpinnings are

19   difficult to discern,” the prior art disclosed all the elements of the challenged claims and that the

20   PTAB’s decision was improper to the extent it was based on an absence of a reasonable expectation

21   of success. 821 F.3d at 1365-67. However, the Federal Circuit affirmed the PTAB’s judgment

22   because “the petitioner’s sole argument for why one of skill in the art would be motivated to combine

23   Zavgorodny’s azidomethyl group with Tsien’s [sequencing-by-synthesis (“SBS”)] method was

24   because it would meet Tsien’s quantitative deblocking requirement” and the Court found that

25   Loubinoux disclosed a 60-80% efficiency based on Illumina’s misrepresentations of that reference.

26   Id. at 1368-70. The Federal Circuit further found that the PTAB had not abused its discretion in

27   refusing to consider the arguments and evidence raised in Qiagen’s Reply, and did not consider this

28   material in upholding the validity of the ’537 patent. Id. at 1369-70.
                                                        -3-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1           Years after the Qiagen IPRs, Complete Genomics, Inc. (“CGI”) filed two IPR Petitions

 2   challenging the validity of the ’537 patent. IPR2017-02172, Paper 1 (Appx0218-296); IPR2017-

 3   02174, Paper 1 (Appx0362-441). The first Petition sought to affirmatively correct the record by

 4   asserting the combination of Tsien and Zavgorodny and addressing Illumina’s misleading arguments

 5   in Qiagen’s IPR. See,e.g., IPR2017-02172, Paper 1 at 4, 19, 35-36, 38-40 (Appx0236, 251, 267-68,

 6   270-72). The second Petition offered a new obviousness argument based on a different combination

 7   of prior art (Dower, Church, and Zavgorodny). IPR2017-02174, Paper 1 at 25 (Appx0401). In its

 8   Patent Owner Preliminary Response for both IPRs, Illumina argued that these Petitions were

 9   redundant to Qiagen’s prior IPR and institution should be denied on procedural grounds. D.N. 54-10,

10   Ex. J at 21-32 (IPR2017-02172, Paper 6); IPR2017-02174, Paper 6 at 15-26 (Appx0464-475).

11   Illumina also made several material misrepresentations to the PTAB, which were discussed in

12   Defendants’ Answer (D.N. 54, ¶¶ 221-237), the falsity of which Illumina has not contested.

13           At the time of CGI’s Petitions, a Petitioner could only file a Reply to a Patent Owner’s

14   Preliminary Response with leave of the PTAB, and such filings were limited to addressing new issues

15   not addressed in the Petition. 37 C.F.R. § 42.23(b). CGI sought to file a Reply to Illumina’s

16   Preliminary Response, and the PTAB granted that request but specifically limited the scope of the

17   Reply to the procedural denial of Petitions for redundancy pursuant to 35 U.S.C. §§ 314(a) and

18   325(d). IPR2017-02172, Paper 11 at 3 (Appx0299); IPR2017-02174, Paper 11 at 3 (Appx0299).

19   Illumina repeatedly argued in its Motion to Strike that CGI’s failure to call out Illumina’s falsehoods

20   in this Reply brief undermine its inequitable conduct defense, but the PTAB’s Orders allowing these

21   Replies clearly demonstrate that CGI’s limited focus on the procedural issues in these Reply briefs

22   was due to the PTAB’s explicit instructions, and is not relevant to the merit of Defendants’ current

23   allegations of inequitable conduct. Id.

24           Ultimately, the PTAB declined to institute the IPR based on the ’172 Petition based on

25   procedural grounds, finding the art and arguments redundant with the Qiagen IPR. IPR2017-02172,

26   Paper 20 at 20 (Appx0332). In contrast, the PTAB declined institution of the ’174 Petition on the

27   merits because it relied on Illumina’s material misrepresentations concerning the prior art, as

28   discussed in Defendants’ Answer and detailed below. IPR2017-02174, Paper 20 at 38 (Appx0566).
                                                        -4-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS             C.A. No. 3:19-cv-03770-WHO
 1   CGI filed a Request for Rehearing, attempting to correct many of Illumina’s misrepresentations.

 2   IPR2017-02172, Paper 21 (Appx0334-350); IPR2017-02174, Paper 21 (Appx0568-587). However,

 3   the same panel of PTAB judges denied CGI’s request. IPR2017-02172, Paper 22 at 10 (Appx0360);

 4   IPR2017-02174, Paper 22 at 13 (Appx0600). The PTAB’s decisions have therefore foreclosed the

 5   possibility of correcting Illumina’s misrepresentations at the PTAB, thereby necessitating

 6   Defendants’ allegations of inequitable conduct and unclean hands in response to Illumina’s assertion

 7   of the ’537 patent here.

 8                     ii.   Defendants’ Inequitable Conduct Defense Is Properly Based On
                             Illumina’s Misrepresentations Before the PTAB
 9
             Illumina’s suggestion that inequitable conduct cannot stem from a contentious proceeding is
10
     incorrect. See D.N. 65 at 6-7. In fact, multiple cases have permitted inequitable conduct claims and
11
     defenses arising from IPR proceedings, but Illumina’s Motion ignores this fact. See, e.g., Depomed,
12
     Inc. v. Purdue Pharma L.P., No. 13-571 (MLC), 2017 WL 2804953, at *5-7 (D.N.J. June 28, 2017)
13
     (denying motion to dismiss and strike inequitable conduct counterclaim and affirmative defense
14
     based on misrepresentations during IPR); EMC Corp. v. Zerto, Inc., No. 12-956-GMS, 2014 WL
15
     3809365, at *2-4 (D. Del. July 31, 2014) (granting motion to amend to plead inequitable conduct
16
     counterclaim premised on misrepresentations during IPR).
17
             Furthermore, Illumina’s argument that principles of comity, judicial economy, and common
18
     sense preclude Defendants’ inequitable conduct defense based on the prior IPR proceedings are
19
     specious at best. See D.N. 65 at 7. Neither of the cases cited by Illumina have any bearing on this
20
     case. Sinesterra v. Roy is an unpublished appeal from the Fifth Circuit regarding a collateral attack
21
     on a criminal conviction (347 Fed. Appx 9, 9-10 (5th Cir. 2009)), and Campaniello involved a
22
     request for relief from a judgment after the time limit of Rule 60(b)(3) and where fraud was not
23
     pleaded with sufficient particularity. Campaniello Imports, Ltd. v. Saporiti Italia S.p.A., 117 F.3d
24
     655, 661-64 (2d Cir. 1997). Thus, Illumina fails to provide any relevant authority for its argument
25
     that an inequitable conduct defense cannot be premised on misconduct during an IPR.
26
                      iii.   Illumina Does Not Dispute the Falsity of Its Prior Statements or the
27
                             Veracity of the Factual Allegations Made in Defendants’ Answer
28           At the outset, it is significant that Illumina does not directly contest any of the following
                                                         -5-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                C.A. No. 3:19-cv-03770-WHO
 1   factual allegations presented in Defendants’ Answer (D.N. 54):

 2            Isolated pure product yield represents the minimum reaction efficiency (¶ 223);

 3            Each of the references Illumina’s cited as relevant to the issue of efficiency—including

 4              Loubinoux—discuss isolated pure product yield, not reaction efficiency (¶¶ 225-226);

 5            Loubinoux teaches that its phenol products are highly unstable and prone to decomposition,

 6              providing a reason for the reported yield other than low reaction efficiency (¶ 234);

 7            Metzker’s 3’-O-allyl group (which was shown to be incorporated) and Zavgorodny’s 3’-O-

 8              azidomethyl group are similar in size, shape, and degree of flexibility (¶¶ 243-244);

 9            Boyer explicitly teaches that the azide of AZT “does not interfere substantially” with the

10              incorporation process (¶ 262);

11            Boyer does not teach that the azide of AZT causes a steric clash with the polymerase

12              during incorporation (¶¶ 263-264);

13            Stanton does not show an example where cleavage of a DNA backbone was caused by a

14              nucleotide having an amine at the 3’-position (¶ 276);

15            Hovenin and Canard show the incorporation of nucleotides having an amine-containing

16              group attached to the 3’-position, with no report of DNA cleavage (¶¶ 278-280).

17   These factual allegations must be taken as true for purposes considering Illumina’s Motion to Strike.2

18   See Finjan, Inc. v. Check Point Software Techs., Inc., No. 18-CV-02621-WHO, 2019 WL 330912, at

19   *5-6 (N.D. Cal. Jan. 25, 2019).

20           Once these factual allegations are properly credited, the following arguments offered by

21   Illumina’s Counsel and/or Dr. Romesberg are categorically false and/or misleading:

22            Illumina’s assertion that Loubinoux discloses “60-80% removal efficiency”;

23            Dr. Romesberg’s assertion in deposition that Loubinoux’s reference to “unstable phenols”

24              refers to hydrolysis of an unstable intermediate during azidomethyl deprotection (as

25              opposed to degradation of the final product);

26            Assertions by Illumina and Dr. Romesberg that Metzker’s 3’-O-allyl group is “flexible and

27
     2
      Moreover, if Illumina had a single credible challenge to any of these factual allegations, it had
28   every motivation to make such challenges in their Motion. Illumina’s failure to do so is telling.
                                                     -6-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS             C.A. No. 3:19-cv-03770-WHO
 1                adaptable,” while Zavgorodny’s 3’-O-azidomethyl group is “linear and rigid”;

 2            Illumina’s presentation of Boyer as being relevant to the incorporation process and

 3                supporting the false conclusion that a person of ordinary skill would not have expected a

 4                nucleotide with an azidomethyl protecting group to be incorporated by a polymerase;

 5            Illumina’s assertion that “phosphine deblocking of an azidomethyl group was expected to

 6                cleave the backbone phosphate ester linkages in DNA.”

 7   Illumina fails to argue that any of these statements were, in fact, true.3

 8                     iv.    Illumina Fails to Provide an Alternative Inference to “Deceptive Intent”
                              that Explains Its Misrepresentations to the PTAB and Federal Circuit
 9
             Unable to challenge the falsity of its prior statements, Illumina tediously argues that this Court
10
     should not draw the reasonable inference of deceptive intent from Illumina’s repeated
11
     misrepresentations during the prior IPRs. Yet, Illumina offers no competing inference, and in any
12
     event, at this stage the Court must construe the allegations in the Answer in the light most favorable
13
     to Defendants. See id. Moreover, it is implausible that Illumina’s experienced and highly-educated
14
     counsel, having worked with this technology and prior art through so many different proceedings,
15
     simply made a series of mistakes concerning the underlying facts. Such an inference is even less
16
     credible given that Illumina’s numerous false statements were part of a carefully-crafted legal
17
     strategy aimed at upholding the validity of the ’537 patent. Thus, the only reasonable inference to be
18
     drawn from this set of uncontested facts is that Illumina purposefully made false and misleading
19
     statements to the PTAB and Federal Circuit for the purpose of deceiving these tribunals into
20
     maintaining the validity of the ’537 patent.
21
             B.       Each of Defendants’ Inequitable Conduct Arguments Are Plausible and
22                    Supported by a Substantial and Uncontroverted Factual Record
23           Illumina’s Motion also applies the wrong legal standard with regards to pleading an

24   affirmative defense of inequitable conduct, attempting to hold Defendants to the heightened pleading

25   standards set forth in Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276 (Fed. Cir. 2011).

26   3
       To the extent that Illumina attempts to belatedly contest any of these factual assertions, this Court
     should refuse to consider such arguments as exceeding the proper scope of a Reply brief. See Dytch
27   v. Yoon, No. 10-02915-MEJ, 2011 WL 839421, at *3 (N.D. Cal. Mar. 7, 2011) (“It is improper for a
     moving party to introduce new facts or different legal arguments in the reply brief than those
28   presented in the moving papers.”) (collecting cases).
                                                       -7-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   See D.N. 65 at, e.g., 5 (“the Federal Circuit en banc tightened the standard for intent and materiality

 2   in Therasense …”). This Court, however, has explicitly rejected the application of Therasense to a

 3   motion to strike:

 4           [C]ourts disagree on the detail required to meet the pleading requirements for the affirmative
             defense of inequitable conduct. I agree with my colleagues in this district that it is
 5           inappropriate to impose a standard that requires more than that set forth in Exergen during
             a motion to strike an affirmative defense.”
 6
     Finjan v. Check Point, 2019 WL 330912 at *4 (emphasis added) (citing Finjan, Inc. v. Juniper
 7
     Network, Inc., No. 1705659-WHA, 2018 WL 5454318, at *2 (N.D. Cal. Oct. 29, 2018) (“At the
 8
     pleading stage, however, inference of deceptive intent need only be reasonable and drawn from a
 9
     pleading’s allegations of underlying fact to satisfy Rule 9(b).”) (emphasis added; internal quotation
10
     marks omitted)); iLife Techs. Inc. v. AliphCom, No. 14-CV-03345-WHO, 2015 WL 890347, at *4
11
     (N.D. Cal. Feb. 19, 2015) (applying Exergen standard and not Therasense standard); Nalco Co. v.
12
     Turner Designs, Inc., No. 13–CV–02727 NC, 2014 WL 645365, at *3 (N.D. Cal. Feb. 19, 2014)
13
     (same)). Under the Exergen standard, “[a]t the pleading stage, however, inference of deceptive intent
14
     need only be ‘reasonable and drawn from a pleading’s allegations of underlying fact to satisfy Rule
15
     9(b).’” Finjan v. Juniper, 2018 WL 5454318, at *2 n.2 (citing Exergen Corp. v. Wal-Mart Stores,
16
     Inc., 575 F.3d 1312, 1329 n.5 (Fed. Cir. 2009)). Illumina’s attempts to hold Defendants to a
17
     heightened pleading standard should be rejected. As explained below, materiality and the inference
18
     of Illumina’s deceptive intent are more than “reasonable” from Defendants’ allegations. See
19
     Hoffmann-La Roche, Inc. v. Promega Corp., 323 F.3d 1354, 1368-72 (Fed. Cir. 2003) (upholding
20
     finding of materiality for inequitable conduct based on mischaracterizations of the prior art).
21
                         i.   Defendants Sufficiently Pleaded that Illumina Misrepresented the “Yield”
22                            in Loubinoux as “Efficiency”
23           Setting aside the fact that Illumina applies the wrong legal standard, each of Illumina’s
24   arguments regarding Loubinoux attempt to divert the Court’s attention from the fact that Illumina has
25   not challenged any of the scientific facts asserted by Defendants regarding this issue, nor has Illumina
26   denied that the PTAB and Federal Circuit’s decisions relied on its misleading and factually erroneous
27   statements in reaching their decisions. Instead, Illumina’s motion challenges “intent to deceive” and
28   “materiality” based on two fundamentally flawed arguments: (1) the PTAB and Federal Circuit are
                                                        -8-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   too sophisticated to have been deceived; and (2) Illumina’s lawyers are too sophisticated to have

 2   thought they could get away with it. Illumina attempts to support these arguments with eleven points

 3   that read like a “how to” in logical fallacies. Illumina has not only failed to undermine Defendants’

 4   showing that an “intent to deceive” is a reasonable inference (as required by Exergen)—but has also

 5   done nothing to undermine Defendants’ showing that an intent to deceive is the only reasonable

 6   inference (as suggested by Therasense). The frailty of Illumina’s arguments further demonstrates just

 7   how motivated Illumina is to maintain the pretense of having a “battle-hardened patent,” even though

 8   its prior successes were made possible only by its misleading, deceitful conduct.

 9           First, Illumina attempts to appeal to the Court’s emotions—how could so many judges have

10   been misled? How could Illumina’s attorneys believe they could defraud such a sophisticated set of

11   judges? Defendants have wondered the same thing; but it does not change the fact that Illumina used

12   Loubinoux’s disclosure of low post-purification product yields to undermine Qiagen’s argument that

13   azidomethyl could be efficiently deprotected even though Loubinoux teaches nothing about

14   deprotection efficiency.

15           Second, Illumina raises the red herring that in one of Illumina’s expert’s declarations, Dr.

16   Romesberg acknowledged that Loubinoux taught a 60-80% yield, which according to Illumina shows

17   that it could not possibly have been attempting to deceive the PTAB. Yet, while Dr. Romesberg

18   quoted the passage of Loubinoux regarding yield (D.N. 54-6, Ex. F at 20 (¶ 44)), he then went on to

19   conflate yield with efficiency to undermine Qiagen’s obviousness argument: “In view of the above

20   [regarding Loubinoux], one of ordinary skill in the art would have expected that Zavgorodny’s

21   azidomethyl removal conditions (triphenylphosphine and aqueous pyridine) would not provide more

22   than 60-80% removal of the azidomethyl group, an efficiency that would not have been expected to

23   meet the requirements of Ju’s and Tsien’s DNA sequencing methods.” Id. (emphasis added).

24   Illumina then further conflated efficiency and yield in its Patent Owner’s Response: “Loubinoux

25   reports 60-80% removal efficiency for phenolic azidomethyl groups using triphenylphosphine in

26   tetrahydrofuran and water at 25ºC.” D.N. 54-2, Ex. B at 24.

27           Illumina then took its misrepresentation one giant step further:

28           A person of ordinary skill in the art would have expected Zavgorodny’s aliphatic azidomethyl
             ether to be removed with lower efficiency than the highly variable 60-80% efficiency for
                                                      -9-
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1           Loubinoux’s aromatic azidomethyl ethers because phenolic ethers are generally “more easily
             cleaved than the analogous ethers of simple alcohols.”
 2
     Id. at 24-25. Illumina made this argument despite knowing full-well that (1) Loubinoux has
 3
     absolutely nothing to do with removal efficiency, and (2) the low yields reported in Loubinoux were
 4
     to be expected due to the loss of product during the purification processes and the products’ highly
 5
     unstable nature. See D.N. 54 at ¶¶ 221-230. The PTAB relied on Illumina’s deceitful arguments in
 6
     maintaining the validity of the ’537 patent in its Final Written Decision. D.N. 54-7, Ex. G at 14 (“As
 7
     discussed above, moreover, the prior art [Loubinoux] suggests that an ordinary artisan would not have
 8
     expected Zavgorodny’s azidomethyl group to be removed quantitatively, as Tsien requires. We,
 9
     therefore, agree with Patent Owner that Petitioner has not shown that an ordinary artisan would have
10
     considered it obvious to use Zavgorodny’s azidomethyl protecting group in Tsien’s sequencing
11
     methods.”).
12
             Third, Illumina argues that “Illumina’s expert freely testified at deposition that Loubinoux
13
     taught a 60-80% yield,” which is allegedly inconsistent with an attempt to deceive the PTAB.
14
     Illumina further argues that Dr. Romesberg’s admission that Loubinoux taught a “60-80% yield”
15
     “renders other statements immaterial.” D.N. 65 at 9. Illumina cites no precedent for this position
16
     and there is simply no basis for the proposition that one truthful admission by a party’s expert can
17
     eliminate the taint resulting from the party and its expert’s concerted efforts to misrepresent the facts
18
     and deceive the fact-finder. In fact, Dr. Romesberg only admitted that Loubinoux refers to “yield”
19
     not “efficiency” after being cross-examined on the subject. When asked, “Now, you say in that
20
     statement, ‘60 to 80 percent removal.’ Loubinoux is not actually measuring removal; is that
21
     correct?”; Dr. Romesberg replied, “I think he is.” D.N. 54-5, Ex. E at 123-124. It was only after
22
     being directed by Qiagen’s counsel to the particular portions of Loubinoux where it is unmistakably
23
     clear that the reported results refer to the pure product yield remaining after purification of unstable
24
     products that Dr. Romesberg admitted there was a meaningful difference between efficiency and
25
     yield. Id. at 123-126.
26
             Illumina further argues that Romesberg’s admission “shows that the Qiagen attorneys covered
27
     the ‘yield’ versus ‘efficiency’ issue and had this testimony to enter into the record to the extent that it
28
                                                        - 10 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                C.A. No. 3:19-cv-03770-WHO
 1   was relevant.” D.N. 65 at 9. Indeed, Qiagen cited Dr. Romesberg’s admission in its Reply

 2   (IPR2013-00517, Paper 54 at 7 (Appx0143)) and supplemental declarations (Exs. 1031 & 1046), but

 3   the PTAB refused to consider them because they allegedly raised new arguments (in addition to

 4   those that were not new) and the PTAB refused to parse the old from the new. Final Written

 5   Decision, D.N. 54-7, Ex. G at 14. Thus, the PTAB ultimately relied on Illumina’s

 6   misrepresentations: “Patent Owner argues, prior art of record, including the Loubinoux reference,

 7   demonstrates that an ordinary artisan would have expected Zavgorodny’s azidomethyl group to be

 8   removed at a much lower efficiency than required by Tsien’s methods.” D.N. 54-7, Ex. G at 8

 9   (emphasis added). Given the clear connection between Illumina’s misrepresentations and the

10   PTAB’s reliance on them, Dr. Romesberg’s admission does nothing to undermine the clear inference

11   of an intent to deceive.

12           Fourth, Illumina argues that statements in Dr. Romesberg’s declaration concerning “yield” in

13   a series of other references undermine the Defendants’ showing of materiality and intent. This is a

14   strawman because the issue with Dr. Romesberg’s declaration is not that he misquotes the cited

15   references, it is that it misleadingly conflates the concepts of yield and efficiency and then uses

16   evidence in references about yield to draw scientifically unsupported conclusions about efficiency.

17   Indeed, given that Dr. Romesberg admitted that Illumina’s attorneys wrote his declaration (D.N. 54-5

18   at 14:6-10), the only way to reconcile Dr. Romesberg’s occasional correct statements with Illumina’s

19   arguments in its Patent Owner’s Response is that Illumina’s attorneys must have understood the

20   difference between these concepts and intentionally drafted the Patent Owner’s Response and

21   Romesberg’s declaration to conflate these issues and mislead the PTAB.

22           As a last attempt to argue that Dr. Romesberg’s quotation of certain references undermines

23   Defendants’ defense of inequitable conduct, Illumina makes the truly incredible argument that “the

24   alleged arguments of counsel are not material because the judges were directed to the ‘yield’

25   disclosures and had the full reference before them to independently evaluate.” D.N. 65 at 9. In other

26   words, Illumina argues that its attorneys’ deceptive statements should be disregarded because the

27   PTAB could have figured out the true facts for itself. This approach clearly not consistent with the

28
                                                        - 11 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1   duty of candor and good faith, nor is it an excuse for what otherwise amounts to a clear case of

 2   inequitable conduct.

 3           Fifth, Illumina argues that the PTAB and Federal Circuit’s accurate quotations of Loubinoux

 4   as reporting “yield” demonstrate a lack of deceptive intent. D.N. 65 at 10. To the contrary, this fact

 5   shows just how successful Illumina was at deceptively conflating the issues of efficiency and yield.

 6   As described in Paragraph 233 of Defendants’ Answer, the Federal Circuit’s decision makes clear

 7   that—in accord with Illumina’s deceptive arguments—it did not appreciate the distinction between

 8   yield and efficiency, as shown in its statements that: (1) “Loubinoux, which teaches that azidomethyl

 9   methyl groups are removed from phenols with modest efficiency (60-80% yield)” (id. at 1368

10   (emphasis added)); (2) “Loubinoux reports a 60-80% removal efficiency for azidomethyl groups from

11   phenols using triphenylphosphine. 60-80% removal is not quantitative removal within the meaning

12   of Tsien and Ju” (id. at 1365 ( emphasis added)); and (3) “azidomethyl would have been expected to

13   perform inefficiently” in the context of SBS. Id. at 1369. Thus, the fact that the PTAB and Federal

14   Circuit sometimes refer to “yield” and sometimes refer to “efficiency” only further shows their

15   reliance on Illumina’s deceptive arguments conflating these concepts and the materiality of those

16   arguments to the PTAB and Federal Circuit’s decisions.

17           Sixth, Illumina argues that Qiagen identified the fallacy of Illumina’s arguments to both the

18   PTAB and Federal Circuit, but that the “judges rejected the position that Defendants now propose.”

19   See D.N. 65 at 10. But Illumina fails to acknowledge how it came to be that Qiagen’s arguments

20   were not successful. As noted above, the PTAB found that it need not consider Qiagen’s Reply brief

21   and supporting declarations because they exceeded the proper scope of reply. D.N. 54-7, Ex. G at 14-

22   16. The Federal Circuit affirmed the PTAB’s decision not to consider Qiagen’s Reply brief and

23   supporting declarations, such that the Federal Circuit took no position on Qiagen’s evidence and

24   argument regarding the distinction between yield and efficiency. 821 F.3d at 1370. Thus, Illumina’s

25   argument that the Federal Circuit “judges rejected the position that Defendants now propose” is false.

26           Turning to the IPRs filed by CGI, Illumina’s seventh argument is that the PTAB had the

27   opportunity to hear Defendants’ positions. D.N. 65 at 10. But despite CGI’s attempt to correct the

28   misconceptions from the prior IPRs, the PTAB exercised its discretion not to reconsider them for
                                                        - 12 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS             C.A. No. 3:19-cv-03770-WHO
 1   procedural reasons (IPR2017-002172, Paper 20 at 20 (Appx0332)), or continued to rely on Illumina’s

 2   arguments that conflated pure product yield and reaction efficiency. IPR2017-02174, Paper 20 at 36-

 3   37 (Appx0564-565) (improperly using relative difference in percent pure product yields to infer

 4   relative reaction efficiencies, when in fact those differences were due to differences in the ease of

 5   purification).

 6           Eighth, Illumina suggests that CGI should have raised the efficiency/yield issue in its Replies

 7   to the Patent Owner’s Preliminary Responses. However, as Illumina knows, at the time of these

 8   filings, a Reply to a Patent Owner’s Preliminary Response was not permitted without leave of the

 9   PTAB, and was then only permitted to address new arguments raised by the Patent Owner. Indeed,

10   CGI was only granted leave to address the redundancy issues raised by Illumina, such that it would

11   have been inappropriate for CGI to address the efficiency/yield issue. Moreover, Illumina’s

12   suggestion that filing a sanctions motion before the PTAB should be a prerequisite to alleging a

13   defense of inequitable conduct is nonsensical—there is no such requirement, and Illumina has

14   provided no basis to suggest there should be one.

15           Ninth, the fact that the PTAB rejected CGI’s motion for reconsideration does nothing to

16   undermine Defendants’ showing of inequitable conduct. If anything, given the uncontested facts, the

17   decision again confirms that the PTAB was in fact deceived by Illumina’s conflation of yield and

18   efficiency and its misleading arguments regarding the alleged relevance of Loubinoux and other

19   references to Tsien’s quantitative deblocking requirement.

20           Tenth, Illumina argues that “Defendants are wrong on the merits because a yield of 60-80%

21   implies an efficiency well below the benchmark quantitative efficiency of greater than 99%.”

22   Illumina offers no evidence for this proposition and it is inconsistent with Illumina’s expert’s

23   admissions that difficulty of purification could lead to yields that are significantly lower than the

24   actual reaction efficiency (D.N. 54-5, Ex. E at 126:11-22), which is significant given that Loubinoux

25   describes the reported products as unstable and difficult to purify. Illumina argues that it was

26   Defendants’ burden to “show that the shortcomings in yield were from something other than

27   inefficiencies in the chemical reaction,” but this argument fails to account for the fact that the alleged

28   “shortcomings in yield” in Loubinoux are entirely irrelevant to the deprotection efficiency of an
                                                        - 13 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1   azidomethyl protecting group from the 3’-O of a nucleotide.

 2           Similarly, Illumina’s asserts as its eleventh point that its misrepresentations were immaterial

 3   because the PTAB “faulted Defendants for ‘choosing a protecting group [i.e., azidomethyl] that

 4   carried expected inefficiencies (and other problems) and from seeking to work around such

 5   downsides rather than using protecting groups (e.g., 3’-O-allyl) known to be suitable for DNA

 6   labeling and sequencing methods.’” D.N. 65 at 12 (quoting Appx0599-600). But this argument only

 7   further demonstrates the materiality of Illumina’s misleading assertions regarding efficiency (and

 8   other issues discussed below) in upholding the validity of the ’537 patent. This is particularly true

 9   given that CGI’s expert had explained why, at the time of the invention, deprotection of azidomethyl

10   would have been expected to be quantitative. See, e.g., IPR2017-02172, Paper 1 at 22, 46-49

11   (Appx0254, 278-281).

12                     ii.   Defendants Sufficiently Pleaded that Illumina Misrepresented the
                             “Rigidity” of an Azidomethyl Protecting Group
13
             Illumina argues that CGI’s allegation that Illumina’s attorneys intentionally misrepresented
14
     the rigidity and bulk of the azidomethyl group is “implausible” for four reasons, none of which are
15
     convincing and many of which are irrelevant.
16
             First, Illumina argues that this Court should not draw an inference of deceptive intent with
17
     respect to Illumina’s false statements concerning the relative “rigidity” of the 3’-O-azidomethyl and
18
     the “flexibility and adaptability” of the 3’-O-allyl group. For all of Illumina’s hyperbole on this issue,
19
     Illumina does not even attempt to dispute the underlying factual foundation laid out in Defendants’
20
     Answer (D.N. 54, ¶¶ 238-254). Thus, taking these uncontested factual assertions as true (which they
21
     are), the 3’-O-allyl group of Metzker and the 3’-O-azidomethyl group of Zavgorodny are extremely
22
     similar in size, shape, and degree of flexibility. These undisputed facts are squarely at odds with
23
     Illumina’s incorrect and misleading characterization of Metzker’s 3’-O-allyl as “flexible and
24
     adaptable” and Zavgorodny’s 3’-O-azidomethyl group as “linear and rigid.”
25
             Unable to contest the falsity of this assertion, Illumina instead argues that CGI’s “inference
26
     that Illumina’s attorneys would make manifestly false arguments to try to defraud a sophisticated set
27
     of technically educated judges is dubious,” because both the PTAB judges and CGI’s counsel
28
                                                        - 14 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   possessed technical backgrounds. D.N. 65 at 13. In essence, Illumina argues that this Court should

 2   not draw the single reasonable inference of deceptive intent, because Illumina’s actions were so

 3   egregious and brazen. Yet, as discussed above, Illumina does not offer a single competing inference

 4   to be drawn from the repeated misrepresentations made by its counsel and expert throughout the prior

 5   proceedings. This is because there is only one plausible inference to be drawn from the

 6   uncontroverted factual record: Illumina’s counsel and expert misrepresented the facts to several

 7   tribunals for the specific purpose of deceiving them into upholding the validity of the ’537 patent.

 8           Illumina’s second and third arguments are meritless. As discussed above, CGI did not address

 9   the falsity of Illumina’s claims in its Reply brief because, at the order of PTAB, the Reply brief was

10   limited to addressing procedural issues. See 37 C.F.R. § 42.23(b). Moreover, this argument misses

11   the point because CGI’s statements and actions are irrelevant to the issue of whether Illumina

12   purposely made false and misleading statements with the intent to deceive the PTAB. Illumina’s

13   third argument fails because it amounts to no more than arguing that deception is implausible,

14   because Illumina succeeded in deceiving the PTAB. A successful deception is deception nonetheless.

15           Finally, Illumina argues that its misrepresentations about the relative “rigidity” of 3’-O-

16   azidomethyl compared to 3’-O-allyl do not amount to inequitable conduct because “there were other

17   independent grounds” that allegedly taught away from using azidomethyl, including the allegedly

18   “DNA-harmful conditions” used for azidomethyl deprotection. D.N. 65 at 15 (citing IPR2017-02174,

19   Paper 22, at 11 (Appx0598) (noting “other discouraging factors with the use of an azidomethyl group

20   (e.g., DNA-harmful conditions, low yields”). Illumina’s argument fails, however, because the

21   materiality of Illumina’s misrepresentations should not be viewed in isolation, but rather as a whole.

22           For example, the “other discouraging factors” relied on by the PTAB were predicated on

23   Illumina’s misleading presentation of the prior art. For example, the PTAB’s finding of “DNA-

24   harmful conditions” was based at least in part on Illumina’s misleading argument that “phosphine

25   deblocking of an azidomethyl group was expected to cleave the backbone phosphate ester linkages in

26   DNA” (see infra, Section II.B.iv, regarding Stanton). D.N. 54-11, Ex. K at 43 (IPR2017-02174).

27   Similarly, the PTAB’s finding of “low yields” as the other exemplary “discouraging factor” was

28   based at least in part on Illumina’s misrepresentations conflating reaction “efficiency,” relevant to
                                                        - 15 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   SBS, with “yield” disclosed in Loubinoux and other prior art (see supra, Section II.B.i). Thus, while

 2   Illumina’s false statements about the “rigidity” of the azidomethyl group might not have been

 3   dispositive in the PTAB’s decision, the combined weight of Illumina’s misrepresentations was

 4   material to the PTAB’s decision. Furthermore, the totality of Illumina’s systematic

 5   misrepresentations throughout the prior proceedings have been material to the PTAB’s history

 6   upholding the validity of the ’537 patent. Illumina’s Motion to Strike fails to refute this assertion.

 7                    iii.   Defendants Sufficiently Pleaded that Illumina Misrepresented the
                             Significance of Boyer
 8
             With respect to Boyer, Illumina’s tediously repeats three of the same arguments discussed
 9
     above (i.e., that the PTAB had the Boyer reference to evaluate for itself, and that Defendants filed a
10
     Reply brief (limited to procedural issues) and a Request for Reconsideration. D.N. 65 at 15-16. As
11
     discussed above, these arguments are unconvincing and irrelevant. The inference of deceptive intent
12
     based on Illumina’s repeated false assertions to various tribunals is not undermined by the brazen
13
     manner in which these misrepresentations were made. Nor is this inference undermined by the fact
14
     that Illumina’s deceptive scheme has been successful to this point. Moreover, Defendants’ actions in
15
     the prior IPRs are irrelevant to the issue of inequitable conduct. In contrast, Illumina’s misleading
16
     and false statements are singularly relevant to inequitable conduct, and the facts and inferences
17
     pleaded by Defendants provide more than a sufficient basis for their inequitable conduct allegations.
18
             Tellingly, Illumina does not contest the teachings of Boyer as laid out in Defendants’ Answer.
19
     Illumina does not challenge that Boyer teaches that the azide of AZT “does not interfere
20
     substantially” with the incorporation process, and that Boyer itself demonstrates successful
21
     incorporation of AZT. Illumina does not contest that Boyer’s discussion of a steric clash between the
22
     azide of AZT and the polymerase enzyme refers to nucleotide excision after incorporation, and is
23
     wholly irrelevant to the process of incorporation. At the very least, these underlying factual
24
     allegations must be taken as true for the purposes of the present motion.
25
             Accordingly, Illumina’s presentation of Boyer to the PTAB was highly misleading. Illumina
26
     presented Boyer as being relevant to the process of incorporation and suggesting that nucleotides
27
     having 3’-groups larger than an azide would not be incorporated. Illumina argued, based on Boyer,
28
                                                        - 16 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1   that “AZT incorporation essentially overstuffs the polymerase active site[.]” Id. at 36. Illumina

 2   discussed Boyer in a section entitled “There was no motivation to use an azidomethyl group in

 3   Dower’s sequencing methods because there was no expectation of efficient and accurate polymerase

 4   incorporation,” thereby falsely suggesting that Boyer’s teachings were relevant to incorporation.

 5   D.N. 54-11, Ex. K at 30, 36-37 (IPR2017-02174). Illumina cemented this false presentation of Boyer

 6   by arguing that “adding a single oxygen atom to the sugar can be the difference between

 7   incorporation and non-incorporation” directly after discussing Boyer and using these points to support

 8   the dubious conclusion that a person of ordinary skill in the art would not have expected the claimed

 9   3’-O-azidomethyl nucleotides to be incorporated by a polymerase into a nucleic acid. Id. at 37. In

10   view of the uncontested factual record, Illumina’s presentation of Boyer was plainly misleading.

11           Unable to contest the falsity of its prior statements, Illumina resorts to accusing CGI of

12   misrepresenting Illumina’s prior arguments. Illumina accuses CGI of offering a “characterization of

13   Illumina’s arguments [that] do[es] not square with those arguments as they were actually made.”

14   D.N. 65 at 16. In particular, Illumina asserts that its argument “never mentions extra atoms[.]” Id.

15   (emphasis added). Yet, the following passage is directly quoted from Illumina’s Patent Owner’s

16   Preliminary Response in IPR2017-02174: “BGI does not explain where within the active site the

17   extra oxygen atom, carbon atom, and two hydrogen atoms would be expected to fit.” D.N. 54-11,

18   Ex. K at 37 (emphasis added). Thus, Illumina’s arguments to this Court continue its long-standing

19   pattern of misrepresentations and cannot be taken at face value.

20                    iv.    Defendants Sufficiently Pleaded that Illumina Misrepresented the
                             Significance of Stanton
21
             Illumina offers seven arguments as to why its mischaracterization of Stanton’s teachings does
22
     not amount to inequitable conduct. Once again, Illumina does not contest the underlying facts laid
23
     out in CGI’s inequitable conduct allegation. Thus, it is uncontested at this stage that Stanton does not
24
     teach that an amine at the 3’-position of a nucleotide can cleave the DNA backbone. It is also
25
     uncontested at this stage that the prior art (including Hovenin and Canard) provides several examples
26
     of nucleotides having amines attached to the 3’-position that are incorporated by polymerases and do
27
     not lead to cleavage of the DNA backbone. These uncontested facts are directly at odds with
28
                                                        - 17 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   Illumina’s false assertion that, based on the teaching in the prior art (including Stanton), “phosphine

 2   deblocking of an azidomethyl group was expected to cleave the backbone phosphate ester linkages in

 3   DNA.” D.N. 54-11, Ex. K at 43. These facts also contravene Illumina’s unqualified assertion that

 4   “nucleotides having amino groups were taught as undergoing an intramolecular reaction that

 5   spontaneously attacks and cleaves the phosphate ester backbone of DNA.” Id. at 42.

 6           Illumina’s first two arguments are duplicative of those arguments discussed above and are still

 7   unconvincing. Illumina strains credulity by arguing that this Court should not draw the only

 8   reasonable inference of deceptive intent simply because Illumina’s campaign of misinformation was

 9   so audacious. In fact, the brazen nature of Illumina’s repeated misrepresentations strengthens the

10   inference of deceptive intent—especially where Illumina has not even offered a competing inference.

11   Moreover, CGI’s prior actions are irrelevant to the current allegations of inequitable conduct, which

12   are based on Illumina’s litany of false assertions, the falsity of which is thus far uncontested.

13           Illumina’s third argument does not dispute that Hovenin and Canard disclose nucleotides

14   having amine-containing groups at the 3’-position and their successful incorporation, with no

15   cleavage of the DNA backbone. Illumina also does not challenge CGI’s assertion that the teachings

16   of Hovenin and Canard establish the fallacious nature of Illumina’s representation of Stanton.

17   Instead, Illumina argues that the factual inconsistencies in their own arguments undermine the

18   inference of deceptive intent. This is nonsense. Illumina offered Hovenin and Canard as the basis

19   for different teaching-away arguments (including Illumina’s dubious and unsupported “electrophilic

20   azide” argument, discussed in Defendants’ Answer (see D.N. 54, ¶ 268 n.13)). It is at the very least

21   plausible that Illumina’s counsel knowingly provided these documents because they determined that

22   the potential benefits of doing so (including rehashing the debunked “electrophilic azide” argument)

23   outweighed the risk of undermining their misrepresentation of Stanton.

24           Like Illumina’s second argument, Illumina’s fourth argument fails because it focuses on

25   CGI’s actions in the prior IPRs, which are irrelevant to Illumina’s inequitable conduct. Illumina’s

26   misdirection is understandable, particularly where Illumina cannot even dispute the falsity of its prior

27   arguments. In any event, the fact that CGI did not squarely address Illumina’s prior fallacious

28   presentation of Stanton in its Petition does not undercut an inference of deceptive intent. Given
                                                        - 18 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1   Illumina’s wide-ranging misrepresentations throughout the prior proceedings, it should not be

 2   surprising that CGI was unable to fully address each of these falsehoods and still have space in its

 3   brief to make its affirmative case. One need only look to the twenty-eight pages in Defendants’

 4   Answer that were used to explain and expose Illumina’s deceptions to understand this.

 5           As for Illumina’s fifth and sixth arguments, Illumina again argues that there was no

 6   inequitable conduct because Illumina’s misrepresentation was ultimately successful in deceiving the

 7   PTAB. There is simply no logic to this argument. A successful deception is deception nonetheless.

 8           Only in its seventh argument does Illumina provide any explanation for the inconsistency

 9   between the scientific facts and its deceptive arguments. Unable to argue that its representation of

10   Stanton was actually true, Illumina attempts to rewrite its argument and clarify that it did not actually

11   mean to argue “that one would read Stanton and absolutely believe that the invention would not

12   work.” D.N. 65 at 19. Yet, this revisionist history is inconsistent with Illumina’s unqualified

13   assertions that “phosphine deblocking of an azidomethyl group was expected to cleave the backbone

14   phosphate ester linkages in DNA” and that “nucleotides having amino groups were taught as

15   undergoing an intramolecular reaction that spontaneously attacks and cleaves the phosphate ester

16   backbone of DNA.” D.N. 54-11, Ex. K at 42-43; see also D.N. 54-10, Ex. J at 47-48. Now that

17   Illumina has reaped the benefit of its deceptive statements, it should not be able to avoid the

18   consequences by back-peddling and retroactively softening its stance.

19           Finally, with respect to materiality, Defendants’ Answer alleges that the combined series of

20   Illumina’s misrepresentations in the prior IPR were material to the PTAB’s decision. It is

21   disingenuous for Illumina to isolate each of its false statements and argue that, in a vacuum, these

22   isolated statements were not material. Illumina’s fallacious arguments were not made in a vacuum.

23   They were strategically woven together for the express purpose of deceiving the PTAB into

24   upholding the validity of the ’537 patent, and the PTAB relied on all of Illumina’s misrepresentations

25   in their denial of institution and refusal to reconsider that denial.

26   III.    DEFENDANTS’ AFFIRMATIVE DEFENSES ARE ADEQUATELY PLEADED
27           Illumina moves to strike Defendants’ Third (Prosecution Laches), Fourth (Prosecution History

28   Estoppel), Sixth (Statute of Limitations), Seventh (35 U.S.C. § 287), Ninth (No Enhanced Damages),
                                                        - 19 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   Tenth (No Exceptional Case) and Eleventh (Unclean Hands) Affirmative Defenses even though “such

 2   motions are generally disfavored because the motions may be used as delaying tactics and because of

 3   the strong policy favoring resolution on the merits.” Barnes v. AT&T Pension Ben. Plan-

 4   Nonbargained Program, 718 F. Supp. 2d 1167, 1170 (N.D. Cal. 2010) (citation omitted). “Such

 5   motions should only be granted if ‘the matter has no logical connection to the controversy at issue

 6   and may prejudice one or more of the parties to the suit.’” Finjan v. Check Point, 2019 WL 330912

 7   at *2 (citation omitted)). In other words, motions to strike “should not be granted unless it is clear

 8   that the matter to be stricken could have no possible bearing on the subject matter of the litigation.”

 9   Oracle Am., Inc. v. Micon Tech., Inc., 817 F. Supp. 2d 1128, 1131-32 (N.D. Cal. 2011) (emphasis

10   added). Here, Illumina’s motion to strike must fail because it cannot say that the challenged

11   affirmative defenses have no logical connection to the controversy at issue or that it would be

12   prejudiced if the defenses are maintained.

13           A.      Illumina Fails to Meet Its Burden for Moving to Strike Defendants’ Affirmative
                     Defenses
14
             As an initial matter, Illumina has not met its burden in challenging these defenses because
15
     “[i]t is insufficient to simply argue that the defenses collectively are not pled in accordance with
16
     Twombly/Iqbal,” as Illumina has done here (see D.N. 65 at 19). Perez v. Wells Fargo & Co., No. 14-
17
     cv-0989-PJH, 2015 WL 5567746, at *4 (N.D. Cal. Sept. 21, 2015). Illumina fails to discuss each
18
     defense separately or list the elements that are allegedly missing from the affirmative defenses⁠—
19
     mistakes that are fatal to Illumina’s challenge and cannot be belatedly corrected on Reply. Id.; Dytch,
20
     2011 WL 839421, at *3. For example, it is unclear what additional facts Illumina contends
21
     Defendants should have pleaded for its Sixth Affirmative Defense that statute of limitations applies as
22
     a bar to potential liability for past acts. Similarly, it is unclear what additional facts—beyond the 29
23
     pages of adequately pleaded inequitable conduct allegations (D.N. 54 at ¶¶ 217-286)—Illumina
24
     contends would be required, especially since the standard for unclean hands is lower than the
25
     standard for inequitable conduct. See, e.g., Finjan, Inc. v. Juniper Networks, Inc., No. 17-05659-
26
     WHA, 2018 WL 4181905, at *6 (N.D. Cal. Aug. 31, 2018) (“The defense of unclean hands is
27
     essentially a cousin to inequitable conduct that lowers the materiality threshold on a showing of
28
                                                        - 20 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS              C.A. No. 3:19-cv-03770-WHO
 1   ‘egregious misconduct’ like perjury or the suppression of evidence.” (internal quotation omitted)).

 2   Moreover, it is not for the court to “conduct an analysis of the answer in order to determine which

 3   defenses are adequately pled and which are not.” Perez, 2015 WL 5567746, at *4. For these reasons

 4   alone, Illumina’s motion to strike should be denied.

 5           The second fatal flaw in Illumina’s motion to strike is that Illumina does not even argue, let

 6   alone make a showing, that it would be prejudiced if the challenged affirmative defenses were

 7   maintained. See, e.g., Smith v. Wal-Mart Stores, No. 06-2069 SBA, 2006 WL 2711468, at *10 (N.D.

 8   Cal. Sep. 20, 2006) (“[T]his Court has held that motions to strike are rarely granted in the absence of

 9   a showing of prejudice to the moving party.” (internal quotations omitted)). Nor could Illumina

10   make such an argument. There can be no prejudice or added expense to Illumina because the

11   discovery necessary to prove or disprove the affirmative defenses completely overlaps with the

12   discovery the parties would otherwise have to perform to resolve the merits of Illumina’s claims

13   against Defendants. See, e.g., Free Speech Sys., LLV v. Menzel, 390 F. Supp. 3d 1162, 1176 (2019)

14   (denying motion to strike and finding no prejudice where the moving party would “not be required to

15   separately litigate [the affirmative defenses] or to incur additional costs in discovery.”).

16           In sum, Illumina has not met its burden for moving to strike Defendants’ affirmative defenses.

17   However, to simplify the issues in dispute, and based on Illumina’s current infringement allegations,

18   Defendants’ voluntarily dismiss its Fourth and Seventh Affirmative Defense, as discussed below.

19           B.      Defendants Voluntarily Dismiss Their Fourth and Seventh Affirmative Defenses
20           Defendants’ Fourth Affirmative Defense is prosecution history estoppel, which “is a defense
21   to the doctrine of equivalents, not to direct patent infringement, and it ‘is only applicable where the
22   doctrine of equivalents has been raised as a means of constructing an infringement claim[.]’” Incase
23   Designs, Inc. v. Mophie, Inc., No. 13-CV-00602 RS, 2013 WL 12173931, at *2 (N.D. Cal. July 1,
24   2013) (internal citation omitted). Illumina’s First Amended Complaint made vague references to the
25   doctrine of equivalents, but pled no facts in support of such a theory. See D.N. 52 at ¶¶ 38, 42, 49,
26   67, 80, 94, 109, 127, 145, 158, 173, 188. Anticipating a doctrine of equivalents theory in Illumina’s
27   Infringement Contentions, Defendants included an affirmative defense of prosecution history estoppel
28   in their Answer. Illumina’s Infringement Contentions, however, did not articulate infringement under
                                                        - 21 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1   the doctrine of equivalents. As such, Defendants voluntarily dismiss their Fourth Affirmative

 2   Defense, respectfully requesting leave to amend in the event Illumina later advances a doctrine of

 3   equivalents theory. See Incase, 2013 WL 12173931, at *2.

 4           Similarly, Defendants do not contest dismissal of their Seventh Affirmative Defense⁠—based

 5   on the marking provision in 35 U.S.C. § 287—so long as such dismissal is with leave to amend in the

 6   event Illumina later asserts patent claims directed to a system or apparatus. ⁠

 7   IV.     DEFENDANTS’ INDUCED INFRINGEMENT COUNTERCLAIM AND
             WILLFULNESS ALLEGATIONS SHOULD NOT BE DISMISSED
 8
             Illumina’s motion to dismiss should be denied if Defendants’ allegations “contain sufficient
 9
     factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
10
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v, Twombly, 550 U.S. 544, 570 (2007)). A
11
     claim is plausible on its face if it “allows the court to draw the reasonable inference that the
12
     [accused] is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Indeed, “[w]hile a Plaintiff
13
     bears the burden of alleging enough facts to state a plausible claim, it need not provide its case at the
14
     Rule 12(b)(6) stage or even stake out the probability that it will prevail.” CAP Co., Ltd. v. McAfee,
15
     Inc., No. 14-cv-05068-JD, 2015 WL 3945875, at *1 (N.D. Cal. June 26, 2015). Here, Defendants
16
     have more than sufficiently pleaded induced infringement and willful infringement of the ’984
17
     Patent and, thus, Illumina’s motion to dismiss should be denied.
18
             A.      Defendants’ Inducement Claim Should Not Be Dismissed
19
             Illumina argues that that “there is no allegation whatsoever regarding the particularized intent
20
     required to induce infringement.” D.N. 65 at 21. Illumina appears to require that Defendants’ prove
21
     inducement at the pleading stage, but the standard is not so high. In Nalco, the Federal Circuit
22
     reversed the dismissal of induced infringement claims where the patentee alleged “defendants had
23
     knowledge of the [asserted patent] and performed various activity with the specific intent to induce
24
     others” to infringe, such as “providing instructions, support, and technical assistance for the use of the
25
     [accused product].” Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2017).
26
     Defendants make almost identical allegations here:
27
             Illumina actively induced infringement by its customers by . . . instructing its customers to
28           use these products together in an infringing manner, providing qualification of the infringing
                                                        - 22 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                 C.A. No. 3:19-cv-03770-WHO
 1           methods, and by providing marketing materials, user guides, technical literature, and
             bioinformatics software applications to support its customers’ infringing use. . . . Illumina
 2           acted with knowledge that the induced acts constitute infringement or willful blondness with
             regards to its customers’ infringement of the ’984 Patent. . . . with knowledge of the ’984
 3
             Patent, Illumina has and will continue to actively induce others to infringe . . . by, at least,
 4           causing, instructing, urging, encouraging, and/or aiding its customers to directly infringe.

 5   D.N. 54 (¶¶ 69-70, 79) (emphasis added). As Illumina acknowledges, Defendants need only “allege

 6   facts that plausibly support an inference that [they] specifically intended others to infringe” (D.N. 65

 7   at 21 (emphasis added) (citation omitted)), as was alleged here. Nothing more is required.

 8           Further instructive is the Federal Circuit’s decision in Lifetime Industries, cited by Illumina.

 9   D.N. 65 at 20 (citing Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017)).

10   In Lifetime Industries, the Federal Circuit reversed dismissal of induced infringement claims and

11   determined that intent was adequately pleaded because, “[a]fter [defendant] gained that knowledge

12   [of the asserted patent], [patentee] alleged that it then assisted in or directed the installation of exactly

13   the same type of seal as the one described in the patent.” Lifetime Indus., 869 F.3d at 1380. These

14   allegations again mirror those of Defendants’ here, demonstrating the sufficiency of such allegations.

15           Illumina also challenges Defendants’ allegation of knowledge of the ’984 Patent. D.N. 65 at

16   21. While, as discussed below with respect to willful infringement, Defendants adequately pled pre-

17   suit knowledge of the ’984 Patent but, contrary to Illumina’s arguments, such pre-suit knowledge is

18   not required for induced infringement. See, e.g., Windy City Innovations, LLC v. Microsoft Corp.,

19   193 F. Supp. 3d 1109, 1116 (N.D. Cal. 2016) (“to the extent that the complaint alleges claims of

20   induced infringement after the filing of the suit, courts have held that post-suit knowledge is sufficient

21   to sustain a finding that defendant had the requisite knowledge to support claims of indirect

22   infringement.”); Nanosys, Inc. v. QD Vision, Inc., No. 16-CV-01957-YGR, 2016 WL 4943006, at *5

23   (N.D. Cal. Sept. 16, 2016) (“[T]o the extent that the FAC alleges claims of induced infringement after

24   the filing of the suit, courts have held that post-suit knowledge is sufficient to sustain a finding that

25   defendant had the requisite knowledge to support claims for induced infringement.”). Instead, it is

26   sufficient that Illumina had knowledge of the ’984 Patent prior to its acts inducing its customers to

27   directly infringe the ’984 Patent, as alleged here. See Lifetime Indus., 869 F.3d at 1380.

28
                                                        - 23 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                 C.A. No. 3:19-cv-03770-WHO
 1           B.      Defendants’ Willfulness Allegations Should Not Be Dismissed

 2           Illumina’s motion to dismiss Defendants’ willfulness claim should be denied because Illumina

 3   again insists for more detailed factual allegations than required at the pleading stage. To state a claim

 4   for willful infringement, Defendants must allege that Illumina (1) knew of Defendants’ patent and

 5   (2) then acted or continued to act even though it knew that it was infringing Defendants’ patent or that

 6   the risk of such infringement was obvious. Corephotonics, Ltd. v. Apple, Inc., No. 17-cv-06457-

 7   LHK, 2018 WL 4772340, at *7 (Oct. 1, 2018) (citing Arctic Cat Inc. v. Bombardier Recreational

 8   Prods. Inc., 876 F.3d 1350, 1371 (Fed. Cir. 2017)). Indeed, courts in this District require that a

 9   patentee “make out the barest factual assertion of knowledge” of the patent. Finjan, Inc. v. Sophos,

10   Inc., No. 14-CV-01197-WHO, 2015 WL 7075573, at *3 (N.D. Cal. Nov. 13, 2015) (internal

11   quotations omitted). Defendants’ allegations more than meet this pleadings standard.

12           As shown above, Defendants have plausibly alleged that Illumina’s pre-suit knowledge of the

13   asserted patent. See, e.g., D.N. 54 at ¶ 70 (“On information and belief, Illumina has had knowledge

14   of the ’984 Patent since at least April 17, 2018 (the use date of the ’984 Patent) or shortly thereafter.

15   On information and belief, Illumina is a sophisticated, multinational company that regularly monitors

16   patent issues in related fields. . . .”). Defendants allegations are not based on mere speculation, as

17   Illumina suggests. Defendants are competitors in the same industry and understand how these

18   competitors monitor not only competitor patents, but also products and product literature. Courts in

19   this District routinely deny motions to dismiss for willful infringement where the patentee’s

20   complaint contains similar allegations. See, e.g., Finjan v. Sophos, 2015 WL 7075573, at *4 (finding

21   that the plaintiff’s proposed third amended complaint alleged the “barest factual assertion of [presuit]

22   knowledge” from allegations that the defendant ‘“knew of, was in possession of, analyzed and had

23   used’ a particular patented technology, and that [the defendant] ‘considered [this technology] to be

24   similar to [its] product,’” and “that the supporting documentation for the technology provided notice

25   of the patents.”); Avocet Sports Tech., Inc. v. Garmin Intern., Inc., No. C 11-04049 JW, 2012 WL

26   2343163, at *2-3 (N.D. Cal. June 5, 2012) (finding “barest factual assertion” of pre-suit knowledge

27   sufficient to plead willful infringement where defendant was alleged to have actual knowledge of

28   patent from participation in the market and discussion of the patented product at trade shows).

                                                        - 24 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS               C.A. No. 3:19-cv-03770-WHO
 1            Defendants have also plausibly alleged that Illumina continued to act even though it knew that

 2   it was infringing or that the risk of infringing was obvious. See, e.g., D.N. 54 at ¶ 70 (“Illumina acted

 3   with knowledge that the induced acts constitute infringement or willful blindness with regards to its

 4   customers’ infringement of the ’984 Patent.”). These allegations are also sufficient. See, e.g.,

 5   Corephotonics, 2018 WL 4772340 at *10 (denying motion to dismiss where accused infringer was

 6   “at least willfully blind to a high risk that it was infringing Corephotonics’ patents.”); Rearden LLC v.

 7   Crystal Dynamics, Inc., 286 F. Supp. 3d 1076, 1081 (N.D. Cal. 2018) (citing Straight Path IP Grp,

 8   Inc. v. Apple Inc., No. 16-03582-WHA, 2017 WL 3967864, at *4 (N.D. Cal. Sept. 9, 2017)

 9   (“[Plaintiff] points out that it ‘alleges that [defendant] was aware of four of the asserted patents and

10   their infringement since at least September 24, 2014, and that [defendant] nonetheless continued to

11   sell the accused products and induce infringement by its customers after that date.’”)).

12    V.      LEAVE TO AMEND SHOULD BE LIBERALLY GRANTED

13            “[I]n dismissing for failure to state a claim under Rule 12(b)(6), ‘a district court should grant

14   leave to amend . . . unless it determines that the pleading could not possibly be cured by the allegation

15   of other facts.” Abaxis, Inc. v. Cepheid, No. 10-cv-2840-LHK, 2011 WL 1044396, at *4 (N.D. Cal.

16   Mar. 22, 2011) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)). “[L]eave to amend

17   should be freely given when doing so would not cause prejudice to the opposing party.” Barnes, 718

18   F. Supp. 2d at 1170; see also Hernandez v. Cnty. of Monterey, 306 F.R.D. 279, 293 & n.98 (N.D. Cal.

19   2015).

20            While, as discussed above, Defendants submit that their remaining affirmative defenses and

21   counterclaims are legally sufficient as pled, the Court should grant Defendants leave to amend if it is

22   inclined to grant any part of Illumina’s Motion to Strike or Dismiss. Leave to amend would allow

23   Defendants the opportunity to plead additional facts while not prejudicing Illumina.

24   VI.      CONCLUSION

25            For the reasons set forth above, Illumina’s motion to strike and dismiss should be denied.

26   Alternatively, because leave to amend is liberally granted, if the Court were to agree with Illumina as

27   to any of its arguments, Defendants should be granted leave to amend.

28
                                                        - 25 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                C.A. No. 3:19-cv-03770-WHO
 1   Dated: November 18, 2019                             ARNOLD & PORTER KAYE SCHOLER LLP

 2
                                                          By: /s/ Katie J.L. Scott
 3                                                               Katie J.L. Scott
 4                                                        Attorney for Defendants
                                                          BGI AMERICAS CORP., MGI TECH CO.,
 5                                                        LTD., MGI AMERICAS, INC., AND
                                                          COMPLETE GENOMICS INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        - 26 -
     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS TO STRIKE/DISMISS                 C.A. No. 3:19-cv-03770-WHO
